Citation Nr: 1735202	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-23 125		DATE
		

THE ISSUE

Entitlement to service connection for multiple joint pains, to include as due to an undiagnosed illness.


ORDER

Service connection for multiple joint pains, to include as due to an undiagnosed illness is denied.


FINDING OF FACT


The Veteran does not have multiple joint pains, and does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by multiple joint pains which has not already been service-connected.


CONCLUSION OF LAW

The criteria for service connection for multiple joint pains, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The Veteran and his wife testified before a decision review officer in November 2010, and a transcript is of record.

In December 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration.  In a May 2017 rating decision, the Appeals Management Center (AMC) granted service connection for:  right lateral epicondylitis, assigning a 10 percent disability evaluation effective February 1, 2008; bilateral tinea pedis, assigning a 0 percent disability evaluation effective February 1, 2008; and left shoulder injury, assigning a 0 percent disability evaluation effective February 1, 2008, and a 20 percent disability evaluation effective February 24, 2017.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In a May 2017 supplemental statement of the case, the AMC denied service connection for multiple joint pains indicative of an undiagnosed illness, so this issue remains on appeal.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The relevant evidence consists of  the Veteran's and his wife's testimony at a November 2010 hearing, numerous VA examinations, service treatment records, and medical treatment records.

ANALYSIS

The Veteran contends that he is entitled to service connection for multiple joint pains as being indicative of an undiagnosed illness resulting from his service in the Gulf War.  During a May 2005 VA examination, the painful joints claimed were neck, thoracic and low back, left shoulder, bilateral elbow, bilateral knees, and bilateral arches.  At a November 2010 hearing, the Veteran claimed that the painful joints were bilateral knees, bilateral elbows, bilateral ankles, back, and left shoulder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Certain disabilities related to service in the Persian Gulf War may also be service connected.  38 U.S.C.A. § 1117 (West 2014).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e) (2016).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2 (i) (2016).

Service-connected disability compensation may be paid to a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or a medically unexplained chronic multisymptom illness provided the disability became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)-(2) (2016).  The disability cannot be attributable to any known clinical diagnosis by history, physical examination, and laboratory results.  38 C.F.R. § 3.317(a)(1)(ii) (2016) ; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446 , as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").

A medically unexplained chronic multisymptom illness is defined by a cluster of signs and symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B) (2016) .  It means a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii) (2016).  Diabetes and multiple sclerosis, as chronic multisymptom illnesses of partially understood etiology and pathophysiology, are not included.  38 C.F.R.                     § 3.317(a)(2)(ii) (2016) .

For this purpose, "'objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3) (2016).  "Chronic" refers to "disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period."  38 C.F.R. § 3.317(a)(4) (2016) .  "The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest."  38 C.F.R. § 3.317(a)(4) (2016).  Some of the signs and symptoms are muscle and joint pain and signs and symptoms involving skin.  38 C.F.R. § 3.317(b) (2016).  Unlike claims for direct service connection, there is no requirement for competent evidence of nexus between the claimed illness and service in undiagnosed illness claims.  Gutierrez, 19 Vet. App. at 8-9.  Additionally, lay persons are competent to report objective signs of illness.  Id.

Here, the question for the Board is whether the Veteran's undiagnosed, non-service-connected multiple joint pains are due to an undiagnosed illness.  The Veteran filed this and related claims in April 2008.  In a July 2008 rating decision, the RO denied this claim but granted service connection for temporomandibular joint; tinnitus; degenerative joint disease, multiple joints, for bilateral knees, cervical spine, and bilateral first metatarsophalangeal joints; and a herniated disc protrusion, T6-T9, claimed as a back injury.  The Veteran appealed.  In a February 2011 rating decision, the multiple joints service connected for degenerative joint disease were individually rated under bilateral patellofemoral syndrome; degenerative joint disease, bilateral metatarsophalangeal joints;  degenerative joint and disc disease, cervical spine.  As stated above, in a May 2017 rating decision, service connection was granted for right lateral epicondylitis, and left shoulder injury.  Therefore, of the joints claimed, only the Veteran's ankles and left elbow are not service connected.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's undiagnosed, non-service-connected multiple joint pains are not indicative of an undiagnosed illness and are not etiologically related to the Veteran's active service.  In fact, the evidence of record shows that the Veteran denies having pain in his ankles and left elbow.

The Board notes that the Veteran's military personnel records show that he meets the criteria for consideration as a Persian Gulf War veteran under 38 C.F.R. § 3.317 (2016).  At a November 2010 hearing, the Veteran testified that he served in Desert Storm in Iraq and that they were given pills, one of them being for nerve agent.  The Veteran testified that afterward any time he had an injury or joints that got worked a lot, the pain was excruciating.  The first volume of the Veteran's service treatment records, received December 30, 2013, shows that the Veteran received a wide range of vaccinations as well.

The first volume of service treatment records shows that in March 2004 the Veteran complained of multiple joint pains.  In his September 2008 notice of disagreement, the Veteran claimed that while in service he went to the corpsman many times for multiple joint pains who gave him Motrin, that he relied on over-the-counter medications, and that he suffers daily.  In his June 2009 VA Form 9, the Veteran claimed that a chronic disorder exhibited by the symptom of multiple joint pain was demonstrated by the constant prescription of anti-inflammatory drugs prescribed for joint pain.  All of the joints for which the Veteran reported pain in March 2004 have been service connected.

Ankles

In the third volume of service treatment records, it is recorded that the Veteran twisted his right ankle while playing football September 25, 1990.  The X-ray machine was down.  Two days later, the crutches slipped out from under him, and although the Veteran did not fall, he put full weight on his right foot.  X-rays were taken and no fracture or dislocation was noted, but it was recorded that the front views were of poor quality.  The Veteran was seen October 2, 1990, and there was gross swelling and bruising.  The Veteran was not wearing the splint provided, not taking Motrin, and was not elevating the foot as ordered.  He was told to elevate the foot as much as possible.  When the Veteran was seen on October 4, 1990, right ankle swelling and pain were decreased, and he was still on crutches.  There was decreased range of motion secondary to pain.  It was noted that the Veteran was non-compliant with instructions.  The Veteran was seen again on October 15, 1990, at which time he was walking with pain and had full range of motion with pain.  The swelling was decreased but there was tenderness.  The recorded impression was that the right ankle was resolving slowly.

In the second volume of service treatment records, it is recorded that the Veteran sprained his left ankle in April 1992.  During an examination of his left knee in August 1992, it was noted that there was full range of motion in the left ankle.

In his November 2010 testimony, the Veteran stated that he had problems with his ankles, that when he got out of bed in the morning, he had to work them to just walk to the bathroom; otherwise it was very painful to walk to the bathroom.  He stated that both ankles were the same.

In January 2011, the Veteran was afforded a VA examination for his feet.  The complaint was bilateral medial longitudinal arch pain, right greater than left.  The Veteran stated that the pain was fairly intense upon arising and walking first thing in the morning and it lasted for an hour or so.  X-rays of the feet showed very mild degenerative joint disease in the metatarsophalangeal joints, and this has been service connected.

In the Veteran's medical treatment records in CAPRI received January 2017, which cover from 2008 to 2016, the Veteran had ankle swelling as a reaction to a medication in September 2011 but ankles were not included in his complaints of chronic joint pain.

On remand, VA afforded the Veteran a VA examination of his ankles in February 2017, during which it was determined that the Veteran did not have a current diagnosis associated with a bilateral ankle condition.  The examiner did a full record review and in-person examination.  The Veteran reported a popping sensation in his ankles on an intermittent basis but denied any pain.  The Veteran recalled having sprains during active service, but stated that he had not had ankle problems in years.  The Veteran denied swelling or loss of range of motion, taking medication, or having any treatment for any ankle condition.

Upon examination, the range of motion of each ankle was normal.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation, and no evidence of crepitus.  There was no loss of function after repetitive use testing.  The muscle strength in each ankle was normal, and there was no evidence of ankylosis.  There was no ankle instability or suspected dislocations.  The examiner remarked that the Veteran denied having any ankle symptoms, and there were no findings on exam.  There was no diagnosis associated with either ankle and there was no evidence of an undiagnosed illness or diagnosable chronic multi-symptom illness with a partially explained etiology.

Left Elbow

In the third volume of service treatment records, it is recorded in November 2007 that the Veteran had bilateral tennis elbow, right more than left.

In May 2008, the Veteran was afforded a VA examination that included his elbows.  The Veteran stated that in 2006 he had spontaneous onset of bilateral lateral epicondyle pain symptoms, right greater than left.  He claimed to experience pain daily, and he denied any treatment.  The left elbow appeared normal, there was no lateral epicondyle tenderness, and it was normal on all testing and there was no pain.  The X-rays of the left elbow showed no fracture or dislocation.

In the Veteran's medical treatment records in CAPRI, received January 2017, it is recorded that the Veteran included elbows in his complaint of chronic joint pain in April 2012 and May 2013.

On remand, the Veteran was afforded a VA examination of his elbows in February 2017, which consisted of a full record review and an in-person examination.  The examiner noted that the Veteran's service treatment records showed he had bilateral tennis elbow (lateral epicondylitis), right more than left, in November 2007.  The examiner noted the May 2008 VA examination X-rays of the Veteran's left elbow and that the films showed no fracture or dislocation and that no diagnosis was provided.

In February 2017, the Veteran denied any pain or loss of range of motion in the left elbow.  Upon testing, there was normal range of motion and no evidence of pain with weight bearing.  There was no localized tenderness or pain on palpation, and there was no loss of function or range of motion with repetitive use.  Left elbow muscle strength was normal and there was no evidence of ankylosis.  There was no effusion.  In concluding remarks, the examiner observed that the Veteran denied current complaints about the left elbow and there were no findings of pathology, and as such, it did not represent any undiagnosed illness or diagnosable chronic multisymptom illness of unknown etiology.

In February 2017, the Veteran was also afforded a Gulf War General Medical VA examination, which was based upon a full record review, in-person examination, and the reports of corresponding Disability Benefits Questionnaires (DBQ).  The DBQs of note were those for:  skin diseases; musculoskeletal issues (ankle, elbow and forearm, knee and lower leg, shoulder and arm as well as fibromyalgia); and chronic fatigue syndrome.  The examiner found that there were no diagnosed illnesses with no etiology and that the Veteran did not have any additional signs or symptoms not addressed through the DBQs.  In the remarks, the examiner directed attention to the individual DBQs for full discussion and exam findings and opined that there was no evidence of an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness identified.

During the February 2017 VA examination for chronic fatigue syndrome, the Veteran reported that he had pain in multiple joints but denied disabling fatigue.  He did not have a chronic sore throat and was not aware of any adenopathy.  He did not have unexplained fever.  The Veteran had never been diagnosed with chronic fatigue syndrome nor was he taking medication for it.  It was recorded that the Veteran had not had any findings, signs, or symptoms attributable to chronic fatigue syndrome.  The examiner noted that the Veteran did not have pharyngeal erythema or cervical adenopathy and there were no soft tissue tender points.  The examiner concluded:  "The veteran has not been diagnosed with chronic fatigue syndrome and does not have the typical symptoms of that illness."

During the February 2017 VA examination for fibromyalgia, the Veteran reported that he had pain in multiple joints but denied significant muscle pain or muscle weakness.  He was not limited by fatigue, did not report significant sleep disturbances, and had adequate energy level to perform normal functions.  The Veteran reported never being diagnosed with or being given medication for treating fibromyalgia.

The examiner noted that the Veteran's medical treatment records in CAPRI contained an Ambulatory Care note on February 2, 2014, stating a suspicion for fibromyalgia-type pain.  The laboratory results for rheumatoid-type disease were negative, however, and the Veteran would not take SSRI medications due to his job.  The examiner stated that at the time of examination, the Veteran did not have any findings, signs, or symptoms attributable to fibromyalgia, and there were no soft tissue tender points.  The Veteran did not have a diagnosis of fibromyalgia.

In the report of the February 2017 VA examination on non-degenerative arthritis, the examiner remarked that there was no evidence of an inflammatory arthritis or systemic connective tissue disease.

Conclusion

The Board finds the Veteran's statements competent and credible, and affords them great weight as to the Veteran's symptom of pain in multiple joints.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Furthermore, "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service even though there is no official record of such incurrence or aggravation."  38 C.F.R. § 3.304(d) (2016).

The record shows that the Veteran complained of and was treated for pain in a wide variety of joints, and the resulting diagnosed disabilities have been service connected.  The Veteran complained of pain in his arches, and there has been service connection for that disability.  Aside from his testimony in November 2010, the Veteran has not complained of ankle pain.  Notably, the Veteran denied ankle pain during the February 2017 VA examination.  The Veteran's medical records show that the last time he complained of elbow pain was in May 2013, and during the February 2017 VA examination, he denied any pain.

Based upon the foregoing, the Board finds that because the Veteran lacks a present disability in his ankles and left elbow, this claim must be denied on all theories of entitlement.  As stated in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992):  "In the absence of proof of a present disability there can be no valid claim."  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (interpreting McClain v. Nicholson, 21 Vet. App. 319 (2007)).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission



Department of Veterans Affairs


